Exhibit 10.2

 

FIRST AMENDMENT TO SEPARATION AND CONSULTING AGREEMENT

 

THIS FIRST AMENDMENT TO SEPARATION AND CONSULTING AGREEMENT (this “First
Amendment”) is made and entered into as of the 13th day of November 2014, by and
between Ian H. Fay (“Consultant”) and ZaZa Energy Corporation (the “Company”).

 

1.             Restatement of Separation and Consulting Agreement.  Except as
stated herein, Consultant and the Company agree to restate and fully incorporate
by reference herein the terms and conditions of the Separation and Consulting
Agreement dated May 19, 2014 (the “Separation Agreement”), between the parties.

 

2.             Revisions to Sections 1 and 3 of Separation Agreement.  Sections
1 and 3 of the Separation Agreement are hereby amended to provide that no later
than November 13, 2014, the Company shall pay to Consultant the lump sum of
$487,500 (five hundred thirty-seven thousand, five hundred dollars) (the “Lump
Sum Payment”).  Consultant shall be solely responsible for paying any income and
other taxes associated with the Lump Sum Payment, and he agrees to indemnify and
hold the Company harmless relating to any penalties, fines, judgments,
attorneys’ fees, costs, or other financial obligations relating to his
non-payment of income and other taxes relating to the Lump Sum Payment. 
Consultant agrees and acknowledges that, except as provided for in Paragraph 3
of this First Amendment, the Lump Sum Payment is in complete satisfaction, and
shall be made in lieu, of all other payments, monies and benefits that are
otherwise or may be due to Consultant under the terms of the Separation
Agreement and/or the parties’ Employment Agreement dated September 11, 2012 (the
“Employment Agreement”), including but not limited to, the Consulting Fee, the
payments referenced in Section 3 of the Separation Agreement, and any other
payments, monies and benefits that are referenced in or relate to the Separation
Agreement or Employment Agreement.

 

3.             Revision to Section 2 of Separation Agreement.  Section 2 of the
Separation Agreement is hereby amended to provide that the Stock Grant shall
vest in full no later than November 21, 2014, and that Consultant is no longer
an insider or Access Person and shall no longer be subject to the Company’s
Securities Trading Policy.  Consultant shall be solely responsible for any
income and other tax consequences associated with the Stock Grant, and he agrees
to indemnify and hold the Company harmless relating to any penalties, fines,
judgments, attorneys’ fees, costs, or other financial obligations relating to
his non-payment of income and other taxes relating to the Stock Grant.

 

4.             Termination of Consulting Arrangement.  Effective immediately,
the parties’ consulting arrangement, as articulated in the Separation Agreement,
is terminated.

 

5.             No Other Payments or Benefits.  Consultant agrees and
acknowledges that except for the Lump Sum Payment and the Stock Grant, he is not
entitled to any payment or benefits from the Company, and he expressly waives
any and all rights to such payments and benefits.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this First Amendment as of the
date first above written.

 

 

ZAZA ENERGY CORPORATION

 

 

 

/s/ Paul Jansen

 

By: PAUL JANSEN

 

CHIEF FINANCIAL OFFICER

 

 

 

 

 

CONSULTANT

 

 

 

/s/ Ian H. Fay

 

IAN H. FAY

 

2

--------------------------------------------------------------------------------